Title: From Thomas Jefferson to Opie Norris, 13 January 1826
From: Jefferson, Thomas
To: Norris, Opie


Sir

Age and ill health having  since rendered me  unequal to the  management, of my affairs, it is some years since I have committed them entirely to the direction of my gr-son Th: J. R. who, as my atty in fact, has full and entire authority over them. to him therefore I have sent your letter of yesterday, and beg leave to refer you to him, as whatever he will do on the subject of the letter is the same as if done by myself, and will need no particular confirmn on my part. be pleased to accept the assurance of my respectTh: J.